DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 and 17-21, as amended, are currently pending and have been considered below.

Claim Objections
Claims 2 and 10 are objected to because of the following informalities:  Claims 2 and 10 recite the limitation “determining a region of interest for acquiring a face based on a preset installation position.”  This limitation is missing the component that has the present installation positon, i.e. the camera.  Appropriate correction is required.
Claims 3 and 11 are objected to because of the following informalities:  Claims 3 and 11 recite the limitation “based on a preset face scoring strategy.”  This limitation is missing criteria for determining how the preset score is generated, or how the score is calculated, i.e. what components comprise the preset score, image quality, sufficient quality for face recognition technology or sufficient quality for face recognition algorithms.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-11 and 17, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuperstein et al., U.S. Patent No. 6,128,398, hereinafter, “Kuperstein”.

As per claim 1, Kuperstein discloses an authentication method for person-identity document comparison (Kuperstein, Figure 1, Automated face verifier; Kuperstein, column 2, lines 45-47, The system is able to analyze reference and live facial images and determine if the two images are from the same person or not; Kuperstein, column 4, lines 26-38, the user of this face verification system 10 … enters an access card 12 into a card reader 14. The card reader generates an output comprising a previously stored reference image of the user's face 16 … The resulting reference image is shown in FIG. 1 as image 16 … This digitized image is then input into the automated face verifier 18 of the present invention), which is applicable to a camera, comprising: 
acquiring multiple face images (Kuperstein, column 4, lines 44-45, A camera 20 acquires an image of the individuals desiring access); 
obtaining at least one target face image that meets a preset condition from the multiple face images (Kuperstein, column 4, lines 44-45, A camera 20 acquires an image of the individuals desiring access … The camera 20 produces an image 22 which includes, for example, the entire head and 
receiving an ID image obtained by an ID reading support device (Kuperstein, column 4, lines 24-27, Initially the user of this face verification system 10 in accordance with the present invention enters an access card 12 into a card reader 14. The card reader generates an output comprising a previously stored reference image of the user's face 16); 
comparing the ID image with each target face image to obtain a person-ID document similarity for each target face image respectively (Kuperstein, column 6, lines 38-42, The result is a number which is the output 46 of the neural network 38. This output is then compared to a threshold in decision step 48. Above threshold outputs indicate a match 50 and below threshold outputs indicate a mismatch 52); and
if the number of target face images with person-ID document similarities higher than a preset similarity threshold reaches a first preset number, determining that the authentication is successful (Kuperstein, column 6, lines 38-42, The result is a number which is the output 46 of the neural network 38. This output is then compared to a threshold in decision step 48. Above threshold outputs indicate a match 50 and below threshold outputs indicate a mismatch 522). 

As per claim 2, Kuperstein discloses the method of claim 1, wherein, acquiring multiple face images comprises: 
determining a region of interest for acquiring a face based on a preset installation position and a preset capture range; wherein, the preset installation position is an installation position that meets a preset height range and a preset depression angle range (Kuperstein, column 4, lines 44-45, A camera 20 acquires an image of the individuals desiring access … The camera 20 produces an image 22 which includes, for example, the entire head and shoulders of the individual … this image is adaptively clipped to include just the immediate area of the individual's face); and 
continuously acquiring images in the region of interest, and determining face images in all images by a face recognition technology (Kuperstein, column 4, lines 44-45, A camera 20 acquires an image of the individuals desiring access). 

As per claim 3, Kuperstein discloses the method of claim 1, wherein, obtaining at least one target face image that meets a preset condition from the multiple face images comprises: 
based on a preset face scoring strategy, obtaining at least one target face image with a score higher than a preset score threshold from the multiple face images (Kuperstein, column 4, lines 39-40, utilizing the access card 12, the digitized reference image 16 will be input into the automated face verifier 18 each time access is required); or,
based on the preset face scoring strategy, obtaining target face images that meet a second preset number from the multiple face images according to a descending order of the score (Kuperstein, column 6, lines 38-42, The result is a number which is the output 46 of the neural network 38. This output is then compared to a threshold in decision step 48. Above threshold outputs indicate a match 50 and below threshold outputs indicate a mismatch 522). 

As per claim 9, Kuperstein discloses a camera, comprising: 
a lens, configured for acquiring multiple face images (Kuperstein, Figure 1, item 20, Kuperstein, column 4, lines 44-45, A camera 20 acquires an image of the individuals desiring access); and 
a processor, configured for obtaining at least one target face image that meets a preset condition from the multiple face images (Kuperstein, column 4, lines 44-45, A camera 20 acquires an image of the individuals desiring access … The camera 20 produces an image 22 which includes, for example, the entire head and shoulders of the individual … this image is adaptively clipped to include just the immediate area of the individual's face); 
receiving an ID image obtained by an ID reading support device (Kuperstein, column 4, lines 24-27, Initially the user of this face verification system 10 in accordance with the present invention enters an access card 12 into a card reader 14. The card reader generates an output comprising a previously stored reference image of the user's face 16); 
comparing the ID image with each target face image to obtain a person-ID document similarity for each target face image respectively (Kuperstein, column 6, lines 38-42, The result is a number which is the output 46 of the neural network 38. This output is then compared to a threshold in decision step 48. Above threshold outputs indicate a match 50 and below threshold outputs indicate a mismatch 52); and, 
if the number of target face images with person-ID document similarities higher than a preset similarity threshold reaches a first preset number, determining that the authentication is successful (Kuperstein, column 6, lines 38-42, The result is a number which is the output 46 of the neural network 38. This output is then compared to a threshold in decision step 48. Above threshold outputs indicate a match 50 and below threshold outputs indicate a mismatch 522). 

As per claim 10, Kuperstein discloses the camera of claim 9, wherein, the lens is specifically configured for: determining a region of interest for acquiring a face based on a preset installation position and a preset capture range; wherein, the preset installation position is an installation position that meets a preset height range and a preset depression angle range (Kuperstein, column 4, lines 44-45, A camera 20 acquires an image of the individuals desiring access … The camera 20 produces an image 22 which includes, for example, the entire head and shoulders of the individual … this image is adaptively clipped to include just the immediate area of the individual's face); and 
continuously acquiring images in the region of interest, and determining face images in all images by a face recognition technology (Kuperstein, column 4, lines 44-45, A camera 20 acquires an image of the individuals desiring access). 

As per claim 11, Kuperstein discloses the camera of claim 9, wherein, the processor is specifically configured for: based on a preset face scoring strategy, obtaining at least one target face image with a score higher than a preset score threshold from the multiple face images (Kuperstein, column 4, lines 39-40, utilizing the access card 12, the digitized reference image 16 will be input into the automated face verifier 18 each time access is required); or, 
based on the preset face scoring strategy, obtaining target face images that meet a second preset number from the multiple face images according to a descending order of the score (Kuperstein, column 6, lines 38-42, The result is a number which is the output 46 of the neural network 38. This output is then compared to a threshold in decision step 48. Above threshold outputs indicate a match 50 and below threshold outputs indicate a mismatch 522). 

As per claim 17, Kuperstein discloses an authentication system for person-identity document comparison, comprising: 
a camera, configured for acquiring multiple face images (Kuperstein, Figure 1, item 20, Kuperstein, column 4, lines 44-45, A camera 20 acquires an image of the individuals desiring access); 
obtaining at least one target face image that meets a preset condition from the multiple face images (Kuperstein, column 4, lines 44-45, A camera 20 acquires an image of the individuals desiring access … The camera 20 produces an image 22 which includes, for example, the entire head and shoulders of the individual … this image is adaptively clipped to include just the immediate area of the individual's face); 
receiving an ID image obtained by an ID reading support device (Kuperstein, column 4, lines 24-27, Initially the user of this face verification system 10 in accordance with the present invention enters an access card 12 into a card reader 14. The card reader generates an output comprising a previously stored reference image of the user's face 16); 
comparing the ID image with each target face image to obtain a person-ID document similarity for each target face image respectively (Kuperstein, column 6, lines 38-42, The result is a number which is the output 46 of the neural network 38. This output is then compared to a threshold in decision step 48. Above threshold outputs indicate a match 50 and below threshold outputs indicate a mismatch 52); and, 
if the number of target face images with person-ID document similarities higher than a preset similarity threshold reaches a first preset number, determining that the authentication is successful (Kuperstein, column 6, lines 38-42, The result is a number which is the output 46 of the neural network 38. This output is then compared to a threshold in decision step 48. Above threshold outputs indicate a match 50 and below threshold outputs indicate a mismatch 522); and 
an ID reading support device, configured for acquiring the ID image and sending the ID image to the camera (Kuperstein, column 4, lines 24-27; Kuperstein, column 4, lines 44-47, A camera 20 acquires an image of the individuals desiring access. This person will either present an access card 12 with his/her image on it or will have had his/her image previously stored in the database accessible to the verifier 18). 

As per claim 18, Kuperstein discloses the system of claim 17, wherein, the camera is connected to the ID reading support device via a connection port (Kuperstein, Figure 1, item 20, camera, item. 14, card reader, connected by item 18 face verifier) 

As per claim 21, Kuperstein discloses the system of claim 17, wherein, the ID reading support device is specifically configured for: acquiring ID information, and reading a face image corresponding to the ID information from an information base as the ID image; or, capturing and extracting a face image from the ID document as the ID image (Kuperstein, column 4, lines 24-27, Initially the user of this face verification system 10 in accordance with the present invention enters an access card 12 into a card reader 14. The card reader generates an output comprising a previously stored reference image of the user's face 16). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 7, 8, 12, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuperstein et al., U.S. Patent No. 6,128,398, hereinafter, “Kuperstein” as applied to claims 1, 9 and 17 above, and further in view of Bowles et al., U.S. Publication No. 2016/0275518, hereinafter, “Bowles”.

As per claim 4, Kuperstein discloses the method of claim 1, but does not explicitly disclose the following limitations as further recited however Bowles disclose wherein, after determining that the authentication is successful if the number of target face images with person-ID document similarities higher than the preset similarity threshold reaches the first preset number, the method further comprises: 
sending at least one of a target face image with a maximum person-ID document similarity, respective target face images, the ID image and a result of successful authentication to a client, so that the client displays at least one of: the target face image with the maximum person-ID document similarity, respective target face images, the ID image and the result of successful authentication (Bowles, Figure 3A; Bowles, ¶0048, the verification facility 330 can include an operator workstation including a computer terminal with a display screen 332. The display screen 332 can be configured to display images from the camera 116a and the ID scanner 112, as well as scores from the feature comparison component 320 for viewing by the operator 334). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching of Kuperstein to include an output of the result of the comparison as taught by Bowles in order to provide an additional verification of the comparison (Bowles, ¶0048).

As per claim 7, Kuperstein discloses the method of claim 1, but does not explicitly disclose the following limitations as further recited however Bowles discloses wherein, after comparing the ID image with each target face image to obtain a person-ID document similarity for each target face image respectively, the method further comprises: if the number of target face images with person-ID document similarities not lower than the preset similarity threshold is lower than a third preset number, determining that the authentication fails, and outputting authentication failure information (Bowles, Figure 3A; Bowles, ¶0048, the verification facility 330 can include an operator workstation including a computer terminal with a display screen 332. The display screen 332 can be configured to display images from the camera 116a and the ID scanner 112, as well as scores from the feature comparison component 320 for viewing by the operator 334, low scores would indicate failure). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching of Kuperstein to include an output of the result of the comparison as taught by Bowles in order to provide an additional verification of the comparison (Bowles, ¶0048).

As per claim 8, Kuperstein and Bowles disclose the method of claim 7, wherein, outputting authentication failure information comprises: sending at least one of a target face image with a maximum person-ID document similarity, respective target face images, the ID image and a result of authentication failure to a client, so that the client displays at least one of: the target face image with the maximum person-ID document similarity, each target face image, the ID image and the result of authentication failure (Bowles, Figure 3A; Bowles, ¶0048, the verification facility 330 can include an operator workstation including a computer terminal with a display screen 332. The display screen 332 can be configured to display images from the camera 116a and the ID scanner 112, as well as scores from the feature comparison component 320 for viewing by the operator 334, low scores would indicate failure). 

As per claim 12, Kuperstein discloses the camera of claim 9, but does not explicitly disclose the following limitations as further recited however Bowles discloses wherein, the processor is further specifically configured for: sending at least one of a target face image with a maximum person-ID document similarity, respective target face images, the ID image and a result of successful authentication to a client, so that the client displays at least one of: the target face image with the maximum person-ID document similarity, respective target face images, the ID image and the result of successful authentication (Bowles, Figure 3A; Bowles, ¶0048, the verification facility 330 can include an operator workstation including a computer terminal with a display screen 332. The display screen 332 can be configured to display images from the camera 116a and the ID scanner 112, as well as scores from the feature comparison component 320 for viewing by the operator 334). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching of Kuperstein to include an output of the result of the comparison as taught by Bowles in order to provide an additional verification of the comparison (Bowles, ¶0048).

As per claim 15, Kuperstein discloses the camera of claim 9, but does not explicitly disclose the following limitation as further recited however Bowles discloses wherein, the processor is further specifically configured for: if the number of target face images with person-ID document similarities not lower than the preset similarity threshold is lower than a third preset number, determining that the authentication fails, and outputting authentication failure information; wherein, the processor is further specifically configured for: sending at least one of a target face image with a maximum person-ID document similarity, respective target face images, the ID image and a result of authentication failure to a client, so that the client displays at least one of: the target face image with the maximum person-ID document similarity, each target face image, the ID image and the result of authentication failure (Bowles, Figure 3A; Bowles, ¶0048, the verification facility 330 can include an operator workstation including a computer terminal with a display screen 332. The display screen 332 can be configured to display images from the camera 116a and the ID scanner 112, as well as scores from the feature comparison component 320 for viewing by the operator 334). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching of Kuperstein to include an output of the result of the comparison as taught by Bowles in order to provide an additional verification of the comparison (Bowles, ¶0048).

As per claim 19, Kuperstein disclose the system of claim 17, but does not explicitly disclose the following limitation as further recited however Bowles discloses wherein, the system further comprises: a client, configured for receiving and displaying at least one of: the target face image and a result of the authentication sent by the camera, and the ID image sent by the ID reading support device (Bowles, Figure 3A; Bowles, ¶0048, the verification facility 330 can include an operator workstation including a computer terminal with a display screen 332. The display screen 332 can be configured to display images from the camera 116a and the ID scanner 112, as well as scores from the feature comparison component 320 for viewing by the operator 334). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teaching of Kuperstein to include an output of the result of the comparison as taught by Bowles in order to provide an additional verification of the comparison (Bowles, ¶0048).

As per claim 20, Kuperstein and Bowles disclose the system of claim 19, wherein, the camera sends the target face images and the result of the authentication to the client via a USB network adapter card; and the ID reading support device sends the ID image to the client via the USB network adapter card (Bowles, ¶0118, the kiosk 100 further includes a network connection 1522 (e.g., a wired connection, such as an Ethernet port, cable modem, FireWire cable, Lightning connector, USB port, etc.) suitable for communication with, e.g., all manner of processing devices (including remote processing devices). 


Claims 5, 6, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuperstein et al., U.S. Patent No. 6,128,398, hereinafter, “Kuperstein” as applied to claims 1 and 9 above, and further in view of Miichi et al., U.S. Publication No. 2002/0090116, hereinafter, “Miichi”.

As per claim 5, Kuperstein discloses the method of claim 1, and (Kuperstein, column 4, lines 24-27, enters an access card 12 into a card reader 14. The card reader generates an output comprising a previously stored reference image of the user's face 16), but does not explicitly disclose the following limitations as further recited however Miichi discloses wherein, comparing the ID image with each target face image to obtain a person-ID document similarity for each target face image respectively comprises: 
extracting face features from the ID image and each target face image to obtain face features of the ID image and face features of each target face image; and matching the face features of the ID image with the face features of each target face image one by one, to obtain a person-ID document similarity for each target face image (Miichii, ¶0065, The CPU 42 compares and checks the acquired face image with previously registered face images, and judges the degree of similarity. At the judgment, the face feature amount of eyes, a nose, a mouth or the like which becomes features at the check time is extracted and are checked). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kuperstein to extract the features for comparison as taught by Miichi in order to provide an alternate means to confirm the identity of a person trying to access a location or service (Miichi, ¶0002).

As per claim 6, Kuperstein discloses the method of claim 1, but does not explicitly disclose the following limitation as further recited however Miichi discloses wherein, if the number of target face images with person-ID document similarities higher than the preset similarity threshold reaches the first preset number, determining that the authentication is successful, comprises: 
comparing a person-ID document similarity for each target face image with the preset similarity threshold in sequence, to obtain the number of target face images with person-ID document similarities greater than the preset similarity threshold by statistics; and if the number of target face images with person-ID document similarities greater than the preset similarity threshold reaches the first preset number, determining that the authentication is successful (Miichi, ¶0016, an image comparison center apparatus compares a captured image with information concerning registration images previously memorized in memory means, and outputs a comparison result, in which the image comparison center apparatus is characterized in that a plurality of captured images of a same object are successively compared with information concerning the registration images memorized in the memory means, and as a result of the comparison a proper judgment result is outputted in a case where there is a similar image satisfying a check judgment threshold). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kuperstein to include the plurality of successively compared images as taught by Miichi in order to determine verification or authenticity with high accuracy (Miichi, ¶0017).

As per claim 13, Kuperstein discloses the camera of claim 9, and (Kuperstein, column 4, lines 24-27, enters an access card 12 into a card reader 14. The card reader generates an output comprising a previously stored reference image of the user's face 16), but does not explicitly disclose the following limitations as further recited however Miichi discloses wherein, the processor is further specifically configured for: extracting face features from the ID image and each target face image to obtain face features of the ID image and face features of each target face image; and matching the face features of the ID image with the face features of each target face image one by one, to obtain a person-ID document similarity for each target face image (Miichii, ¶0065, The CPU 42 compares and checks the acquired face image with previously registered face images, and judges the degree of similarity. At the judgment, the face feature amount of eyes, a nose, a mouth or the like which becomes features at the check time is extracted and are checked). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kuperstein to extract the features for comparison as taught by Miichi in order to provide an alternate means to confirm the identity of a person trying to access a location or service (Miichi, ¶0002). 

As per claim 14, Kuperstein discloses the camera of claim 9, but does not explicitly disclose the following limitations as further recited however Miichi discloses wherein, the processor is further specifically configured for: comparing a person-ID document similarity for each target face image with the preset similarity threshold in sequence, to obtain the number of target face images with person-ID document similarities greater than the preset similarity threshold by statistics; and if the number of target face images with person-ID document similarities greater than the preset similarity threshold reaches the first preset number, determining that the authentication is successful (Miichi, ¶0016, an image comparison center apparatus compares a captured image with information concerning registration images previously memorized in memory means, and outputs a comparison result, in which the image comparison center apparatus is characterized in that a plurality of captured images of a same object are successively compared with information concerning the registration images memorized in the memory means, and as a result of the comparison a proper judgment result is outputted in a case where there is a similar image satisfying a check judgment threshold). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kuperstein to include the plurality of successively compared images as taught by Miichi in order to determine verification or authenticity with high accuracy (Miichi, ¶0017).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668             
/VU LE/Supervisory Patent Examiner, Art Unit 2668